DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 6/30/2022.  Claims 11 and 13-18 are currently amended.  Claim 12 is cancelled.  Claims 11 and 13-20 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive. They raise an issue of unclarity as explained below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “wherein said one or more fluid circulation channels of the first sheet include, for the circulation of the fluid, main portions and portions of contracted cross-section, which have a cross section at least divided by two compared to the cross-section of the main portions.” It is unclear as to what is meant by “main portions” and “portions of contracted cross-section”.  For example, the limitation above can be interpreted such that the channels have (1) “main portions” defined by a first lateral width (i.e., in a horizontal direction of Fig. 3) and (2) “contracted portions” (e.g., in the form of bottle-necks) defined by a second width, the value of the second width being at least divided by two compared to the value of the first width.  However, the latter interpretation does not seem to be the case as such subject matter is not disclosed in the application.
According to the arguments presented in the reply filed 6/30/2022, and citations provided therein, it seems that the recitation, “portions of contracted cross-section” pertains to holes 33 being provided in the ridges or walls of the channels to locally create accelerations of gas carried by these channels, and thus, obtain an increase in the head loss of the channel for superior discharge of the water droplets in order to prevent cell waterlogging phenomena [PgPublication – pars. 0062-67; Fig. 3].  In this view, it seems that the “main portions” of the channels seem to be the actual width of the channels (i.e., the distance between the ridges or walls forming each channel).  Examiner suggests that Applicant confirm this interpretation and amend the claims to include proper terminology to specifically claim the invention and eliminate further interpretations.  
Claims 13-20 are concurrently rejected for including the subject matter of claim 1 above.
Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724